DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

CLAIMS

Claim 1, line 9, after “that” and prior to “detected”, a word “a” has been changed to -the-.

Claim 9, line 17, after “that” and prior to “detected”, a word “a” has been changed to -the-.

Claim 16, line 12, after “that” and prior to “detected”, a word “a” has been changed to -the-.

Allowable Subject Matter
This communication is in response to application filed on 11/21/2019.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-8 are dependent on claim 1.
Claims 10-15 are dependent on claim 9, and
Claims 17-20 are dependent on claim 16.

Regarding claims 1, 9, and 16, the prior art of record either individually or in combination does not disclose or fairly suggest a method, an electronic device, and a computer program product comprising a non-transitory computer readable storage device with the claimed detailed limitations such as the use of “detecting an input that triggers a virtual assistant to perform a task that comprises outputting media content through the output device”, the use of “detecting a presence of at least one registered user in proximity to the electronic device, each registered user being associated with a corresponding media preferences profile”, the use of “for at least one detected registered user, determine whether the detected registered user is an active consumer”, and the use of “in response to determining that the detected registered user is an active consumer, output, via the output device, media content associated with the media preferences profile of the detected registered user” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record listed below and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.
Graham et al. (U.S. Patent No. 10,909,171 B2) disclose systems and processes for operating an intelligent automated assistant to providing an auditory-based interface of a digital assistant for media exploration (see Fig.1).
 Kolls (U.S. Patent No. 10,692,109 B1) discloses a virtual personal assistant for providing incentives when consuming sponsored media content (see Fig.2).
LEMAY et al. (US-PGPUB 2019/0339784 A1) teach an intelligent automated assistant whether to initiate a virtual assistant session based on audio input and input representing motion of the electronic device (see Fig.1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
02/12/2022